Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 1 of 13

 

a > UNITED STATES DISTRICT COURT

Xx? DISTRICT OF ARIZONA
UNITED STATES OF AMERICA CRIMINAL COMPLAINT |
V. CASE NUMBER: 2) (~ SOGo \ (VS
Richard Pratt

 

I, the undersigned complainant, being duly sworn, state that the following is true and correct to
the best of my knowledge and belief:

On or about the dates described in Attachment A in the Counties of Maricopa and Pinal in the
District of Arizona, the defendant violated, 18 U.S.C. § 2113(a), an offense described as follows:

See Attachment A — Description of Counts

I further state that | am a Task Force Officer from the Federal Bureau of Investigation and
that this complaint is based on the following facts:

See Attachment B — Statement of Probable Cause Incorporated By Reference Herein.

Continued on the attached sheet and made a part hereof: XX] Yes LO No
AUTHORIZED BY: Brett A. Day, AUSA_ & Ey.

TFO, Raymond Pauwels, FBI Kaymendl Pauvels

Name of Complainant Signatuéé of Complainant

 

Sworn to before me electronically

 

 

April 6, 2021 at Phoenix, Arizona
Date City and State
HONORABLE MICHAEL T. MORRISSEY WV) m orris3 wy

United States Magistrate Judge

 

Name & Title of Judicial Officer Signature of Judicial Officer

 
Wo co ~S HD tr FP WY WY

BR b> BO BR BO BD BD ORD ORD OO
Co st DN UO Re WY HY KH CD CO Se HS DBD HF FP WD BS KK SS

 

 

Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 2 of 13

ATTACHMENT A
DESCRIPTION OF COUNTS
COUNT 1
On or about January 21, 2021, in the District of Arizona, Defendant RICHARD PRATT,
by force, violence, and intimidation, did take from the person and presence of a bank teller,
money belonging to and in the care, custody, control, management, and possession of First
Convenience Bank, located at 2020 North 75th, Avenue Phoenix, Arizona, the deposits of
which were then federally insured by the Federal Deposit Insurance Corporation (FDIC).
All in violation of Title 18, United States Code, Section 21 13(a).
COUNT 2
On or about January 26, 2021, in the District of Arizona, Defendant RICHARD PRATT,
by force, violence, and intimidation, did take from the person and presence of a bank teller,
money belonging to and in the care, custody, control, management, and possession of Chase
Bank, located at 3502 West Bell Road, Phoenix, Arizona, the deposits of which were then
federally insured by the Federal Deposit Insurance Corporation (FDIC).
All in violation of Title 18, United States Code, Section 2113(a).
COUNT 3
On or about March 26, 2021, in the District of Arizona, Defendant RICHARD PRATT,
by force, violence, and intimidation, did take from the person and presence of a bank teller,
money belonging to and in the care, custody, control, management, and possession of First
American Credit Union, located at 1001 N. Pinal Ave., Casa Grande, Arizona, the deposits of
which were then federally insured by the National Credit Union Administration (NCUA).
All in violation of Title 18, United States Code, Section 2113(a).
COUNT 4
On or about March 26, 2021, in the District of Arizona, Defendant RICHARD PRATT,
by force, violence, and intimidation, did attempt to take from the person and presence of a bank
teller, money belonging to and in the care, custody, control, management, and possession of

Bank of America, located at 1600 E, Florence Boulevard, Casa Grande, Arizona, the deposits

.|-

 

 
SO 8 32 OHO UO Se Ow

bw Bb BO ND RD OND ORD ORD ORD mm ee
So s] ON wllURUWwhRULN Uh lL SN OO a Oe Oa NH

 

 

Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 3 of 13

of which were then federally insured by the Federal Deposit Insurance Corporation (FDIC).
All in violation of Title 18, United States Code, Section 2113(a).

 

 
Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 4 of 13

ATTACHMENT B
STATEMENT OF PROBABLE CAUSE

I, Raymond Pauwels, a Task Force Officer with the Federal Bureau of

Investigation, being duly sworn, hereby depose and state as follows:

1.

Introduction and Agent Background
I am a Task Force Officer with the Federal Bureau of Investigation’s (FBI) Violent
Crime Task Force. I have been a Police officer since March 1997, and a member of
the Violent Crime Task Force sirice February 2020. Prior to being assigned to the
Violent Crime Task Force, | investigated robberies, armed robberies, kidnappings, car
jackings, burglaries, and purse snatches as a detective for the Phoenix Police
Department.
The facts in this affidavit come from my personal observations, my training and
experience, information obtained from other agents and law enforcement officers
working the investigation, and information obtained from witnesses. All U.S.
currency stolen from the banks in counts 1 through 4 during this series was federally
insured by the Federal Deposit Insurance Corporation (FDIC) or the National Credit
Union Association (NCUA).
This statement is an overview of the facts relevant to establish probable cause and, as
such, does not include every detail known to law enforcement.
Probable Cause
Introduction
Your Affiant, along with investigators from Phoenix Police Department and FBI, is
investigating a series of bank robberies that occurred from January 21, 2021 through
March 26, 2021. The robberies were committed by the now known suspect Richard
PRATT. The second robbery detailed below was committed by both PRATT and a
co-conspirator (SUSPECT-2), the remaining robberies are believed to be committed

by PRATT alone. On April 5, 2021, PRATT was arrested on an unrelated charge.

 
Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 5 of 13

In a post-Miranda interview with Your Affiant, PRATT admitted his involvement in

each of the robberies.

Summary of Bank Robberies to Date

Robbery #1 (Count 1) January 21, 2021: First Convenience Bank, located at 2020
N..75" Avenue, Phoenix, Arizona. At approximately 3:55 p.m., PRATT entered the
First Convenience Bank, located within a Walmart store wearing a white or gray
sweatshirt turned inside out, red Phillies baseball hat, black face mask, and blue
jeans. PRATT approached the victim-teller and presented a demand-note. Before
the victim-teller could read the note, PRATT pulled it away, brandished a black
handgun, and verbally demanded cash, The victim-teller told PRATT that she had no
money. PRATT then raised his voice demanding money. A second victim-teller
heard PRATT demanding money, so she then removed $9,494.00 from her drawer
and provided itto PRATT. PRATT then exited the bank on foot.
. At the time, the still unknown suspect was described as a Hispanic male, 20-30 years
old, 5°10” to 6’ tall, approximately 200 pounds with a heavy build. The suspect was
identified as having a scripture tattoo on the right side of his neck.
. Surveillance video from First Convenience Bank and Walmart shows PRATT arrive

at the Walmart store in an early 2000’s BMW X5 SUV with a paper license plate.

PRATT entered the south door of the store closest to the bank.

 

 
Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 6 of 13

8. Robbery #2 (Count 2) January 26, 2021: Chase Bank, located at 3502 W. Bell
Road, Phoenix, Arizona. At approximately 10:25 a.m., both PRATT and
SUSPECT-2 entered the Chase Bank together and wait in the teller line for a teller

 

window to open. PRATT appears to be wearing the same clothing as in Robbery #1;
gray sweatshirt inside out, black pants, black athletic shoes, surgical mask, and black
beanie. SUSPECT-2 is wearing a red/white beanie cap, red zip up sweatshirt, red
sweatpants, white athletic shoes, and a black face mask. After waiting in line, both
suspects approach the teller window with SUSPECT-2 standing a few feet behind
PRATT at the window. PRATT demanded cash from the victim-teller and
brandished a black handgun. The handgun appears to be the same handgun used in
Robbery #1. SUSPECT-2 stood a few feet behind PRATT and appears to serve as a
lookout. The victim-teller provided a small amount of cash from her drawer to
PRATT. PRATT demanded more cash and threatened to shoot the victim-teller if
she did not produce more, The victim-teller then retrieved more money from her
drawer and provided PRATT a total of $2,333.00, Both suspects then exited the
bank,

9, Surveillance video from Chase Bank shows what appears to be a known vehicle enter
the bank parking lot on the north side. Seconds later, both suspects appear in the
video and enter the bank together. Upon exiting the bank, both suspects flee toward

the north towards the known vehicle.

 
10.

11.

 

Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 7 of 13

gital Video Sma
Di 183 Video Snapshol 7
‘Se ilerges Chaseuldeeaan sad ed eed Sn ve MDT ad " Eigliat Video Spapshol
Cunea nese 31 EAT Tossa 2 Meee ee eT Medes SAIMCAEE sy. ponigen thaauAzCurdubiA2 DR era SSA AMC BAT UE SUED ASADED AS oat
+ A eker Qaent Lin . fe: Slorgaa Chas atAFAGH ned! EFA & ‘3802 4
OOD OES A US eo Skaded Tre] Hawt 1025-3 a (iS ocean Stegutd Tie) Camere Rare: 13 Teer 2 we ie

1262021 10.24 28AU (US Monten Stendeed Tera] ae iJ ve Falis leah sunlueTex

  

Captave Sen S820 24 phat Caphate See: 3820283 pie Capbara Size: 362% 240 pixels Captary Sioa: 362 x 240 pheets

Deion Retort Kine 3512120688 Device Rebreri Mae, UNOS 2120858 Device Hefivork Kare: UHOS4212C668 Davion Kelwvork Hamme: WHOS 12120068
Dave Sarat ear OS 12120864 Device Serittenier G52 2088 Device Sere] Number, 6517120864 Device Sec Number GS12120660
Grvce Sinisa D 2212 Bivea Stafen D 2212 Oeste Staton 0: 2213 Davieg Slaton B: 2212

 

Robbery #3 (Uncharged) February 5, 2021: Desert Financial Credit Union, located
at 5845 W. Bell Rd., Glendale, Arizona At approximately 5:19 p.m., PRATT entered
the bankand approached the teller window. PRATT told the teller “I need to cash a
check.” PRATT then produced a demand note that read, “I want all the cash,” the
victim complied and she provided cash, PRATT told her to “hurry.” Once PRATT
was provided the cash, he told the teller he wanted more cash and she complied.
PRATT then took the demand note, approximately $499.00 and left the bank.
PRATT was seen driving an older model tan vehicle.

At the time of the robbery, the still unknown suspect was described as a Native

American male, 5’10’-6'01”, heavy set, wearing a black hat, an orange reflective

construction bib, long sleeve shirt, and a dark face mask.

 

 
12,

13,

14,

15.

Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 8 of 13

 

Robbery #4: (Uncharged) March 6, 2021: Desert Financial Credit Union located at
2750 E. Germann Rd., Mesa, Arizona, At approximately 10:55 am., PRATT

 

approached the teller window and said something to the teller she was not able to
understand. PRATT then produced a note that read “give me your money,” and
placed it under the bandit barrier. The teller pushed the robbery alarm and the PRATT
pulled the note back and walked away. PRATT did not obtain any currency during
this attempted bank robbery.

At the time of the robbery, the still unknown suspect was described as a Hispanic or
Native male, 6’-6’02”, 200-250 pounds, wearing a blue surgical mask, red and white
ASU ballicap, gray sweatpants and black Nike shoes. The suspect was identified as
having tattoos on top of both hands.

Robbery #5 (Count 3) March 26, 2021: First American Credit Union located at
1001 N. Pinal Ave., Casa Grande, Arizona. At approximately 3:30 p.m. PRATT
entered the bank and asked the teller about opening an account. PRATT was wearing
a face mask but pulled it down briefly to speak to the teller. The teller stated PRATT
needed an identification to open an account. PRATT indicated someone was bringing
the identification. The teller told PRATT, two forms of identification were needed.
PRATT then verbally demanded the teller give him the money in her drawer. The
teller complied and gave the PRATT cash. PRATT indicated he wanted more cash,
so the teller provided more cash. During the exchange, PRATT stated he had a gun
at least three times and threatened to shoot her. PRATT kept his hand in his pocket
as if he had a gun, although the teller never saw a gun. The teller gave the PRATT
$508.00 U.S. Currency and he left the bank.

16. At the time of the robbery, PRATT was described as a Hispanic or Native American

male, 6’ tall, heavy set with a bald head and tattoos on his neck and a small mustache.

 
Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 9 of 13

PRATT wore a gray zip up hoodie, white t-shirt, black pants and black athletic shoes

 

17. Robbery #6: (Count 4) March 26, 2021: Bank of America located at 1600 E.

Florence Boulevard, Casa Grande, Arizona, At approximately 4:06 p.m., PRATT
entered the bank and waited in line with customers. While still in line PRATT asked
the teller what he needed to make a deposit for child support. PRATT then
approached the teller window and presented a note that read “give me the money.”
The victim-teller was confused and PRATT told victim-teller “give me the money or
I will shoot you.” PRATT kept his right hand near his waistband simulating he had
agun., PRATT then informed the victim-teller that he saw her push the panic alarm.
PRATT then demanded money or he was going to shoot her. The teller complied
and placed cash on the counter. PRATT retrieved the money and demanded his note
back, PRATT further threatened to shoot victim-teller if she did not return the note.
The teller returned the note and the PRATT left the bank. PRATT obtained
$1880.00 in U.S. Currency from the victim-teller.

18, At the time of the robbery, the still unknown suspect was described as possibly an

 
Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 10 of 13

African American mix, not dark skinned, 5°10”, 300 pounds, bald head, tattoo on top

of left hand, blue surgical mask, and light blue long sleeve Nike shirt with a basketball

on it

 

19. Robbery #7: (Uncharged) April 2, 2021: US Bank loctated at 16380 W_Yuma Road,

 

Goodyear, Arizona. At approximately 11:37 a.m., PRATT approached the victim-
teller window and presented a demand note that reads “AII the money,” The victim-
teller complied and removed cash from her drawer. PRATT pointed to a second
vitim-teller and demanded money from her drawer as well. The second victim-teller
removed money from her drawer and handed it to the original teller who handed the
cash to the suspect. PRATT told the victims to “hurry up” numerous times.
PRATT walked away from the bank in an unknown direction. PRATT obtained
$5885.00 U.S Currency.

20. At the time of the robbery, the still unknown suspect was described as a hispanic or
native american male, 5°10”, heavy set, white tshirt, black pants, black mask, and a

black hat with an “Arizona Cardinals” logo on it, and tattoos on both arms.

 
Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 11 of 13

Digital Video Snapshot
Recorder: FAQ or srival_ Frys
Teter 3

 

Fthase photos. By using or
Fageinal US. Bank retated Lo

containing ibis image it lo be-celered immediately following racerpt by Law enfarcement,
Ady ute bf this Image nol autharlied by Carporate Securily, including ptinting, copying. sharing on social
coodie, anufer alatributing in any larma sa individuals or eraittet oikar than tev Enlotcarants may be

subject to diaciplaury action vp bo and loduding lerrtination af employee

    

Investigation
21. Throughout the course of this investigation, Your Affiant developed Richard
PRATT as the likely suspect in the bank robberies charged in Counts 1 — 4.

Arrest and Interview of Richard Pratt

22.On April 5, 2021, Detectives were contacted and advised by Goodyear Police that
PRATT had been involved in an unrelated incident and had been arrested at
approximately 4:43 a.m.

23. Your affiant responded to the Goodyear Police Headquarters located at 11 N. 145"
Avenue, Goodyear, Arizona and interviewed PRATT at approximately 6:40 a.m.

24. During a post-Miranda interview PRATT admitted his involvement in all the
robberies, but was reluctant to provide information regarding SUSPECT-2, PRATT
said he was not a “snitch” and all he would tell Your Affiant about is his actions
during the robberies.

25.PRATT explained that he struggles with life outside prison and decided to do

robberies until he was caught and had no other reason for committing the robberies.

 
Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 12 of 13

PRATT stated that he used a demand note during the robberies to obtain cash and in
other cases verbally demanded money. However, PRATT claimed that the handgun
used in Robbery #1 was an air pistol. PRATT said he used the money he obtained
from each robbery to live from and to gamble at casinos.

26.PRATT would not get into details of each incident and just admitted he committed
each robbery as they were described to PRATT by Your Affiant. PRATT
acknowledged there would be surveillance video of each incident.

27.PRATT initially denied knowing SUSPECT-2, but during transport following the
interview. PRATT asked what happened to his friend, SUSPECT-2. PRATT told
detectives he lived with SUSPECT-2 for a short period and the two met while in
prison.

28. PRATT was again asked about robbery #2, where he and SUSPECT-2 participated
the robbery. He claimed that SUSPECT-2 was not there and that “robberies” are not
SUSPECT-2’s thing and SUSPECT-2 does other things.

29. Detectives confronted PRATT that surveillance video showed it was him and
SUSPECT-2 in the bank and he (PRATT) was wearing the same clothes as he wore
in Robbery #1. PRATT said agents will have to talk to SUSPECT-1 about what
SUSPECT-1 did. PRATT again claimed he did the robberies by himself.

REQUEST FOR AUTHORIZATION
For these reasons, your affiant submits that there is probable cause to believe Richard
Pratt committed the 4 bank robberies charged in Attachment A and described above, each

in violation of Title 18 U.S.C. § 2113(a) (Bank Robbery).
it

Hi

 
Case 2:21-mj-03067-MTM Document 1 Filed 04/06/21 Page 13 of 13

I declare under penalty of perjury under the laws of the United States of America that the

forgoing is true and correct.

Kaymend Pauls

Raymofd Pauwels
Task Force Officer
Federal Bureau of Investigation

 

Sworn telephonically before me this Co day of April, 2021.

WV) Poe ribs

HONORABLE MICHAEL T, MORRISSEY
United States Magistrate Judge

 
